JUDGMENT

This case was considered on the record from the United States District Court for the District of Columbia and on the briefs *9filed by the parties. The Court has determined that the issues presented occasion no need for oral argument. See D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.
For the reasons stated in the district court’s opinion, plaintiffs Title VII suit is time-barred.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.